DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 08/13/2019 has been considered. 

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  Claims 3 and 8 do not have periods at the end.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determination engine in claims 9-12, and a deletion engine, a storage engine, a container engine, a container engine, an association engine, and an access engine in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure can be found in paragraph [0023] that discloses “the programming for the engines may be processor executable instructions stored on at least one non-transitory machine-readable storage medium and the hardware for the engines may include at least one processing resource to execute those instructions. In some examples, the hardware may also include other electronic circuitry to at least partially implement at least one of engines 152, 154, 156, 158, 160, and 162.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 6:
	In line 2 it recites “by a user” but it is unclear what the relationships between a user and “the new public service endpoint” and “the new containerized application” are (Is the new public service endpoint by a user or is the new containerized application by a user?).

As per claim 7:
	In line 1 it recites “the public service endpoint” but this lacks antecedent basis because the claim it depends upon, claim 1, recites “a new public service endpoint.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/520,297 in view of Fichtenholt et al. (US 2019/0102206 Al herein Fichtenholt).
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant application, the following table compares claim 1 with claim 1 of the copending application 16/520,297. The differences are bolded.
Instant Application
16/520,297
1. A method, comprising: determining whether a containerized application in a cloud system has not been used for a pre-defined period of time;

     in response to a determination that the containerized application in the cloud system has not been used for the pre-defined 

storing information related to the containerized application in a database; 

in response to a future user request to access the containerized application, creating a new containerized application in the cloud system based on the information related to the containerized application in the database; 
associating a new public service endpoint with the new containerized application in the cloud system; and 
allowing user access to the new containerized application in the cloud system via the new public service endpoint.
a public service endpoint to a workload in a public cloud system has not been accessed for a pre-defined period of time; 
     in response to a determination that the public service endpoint to the workload in the public cloud system has not been accessed 



in response to a determination that an alias service endpoint associated with the public service endpoint has been accessed, 



associating a new public service endpoint with the workload in the public cloud system; and 
allowing access to the workload in the public cloud system via the new public service endpoint.


Although the claims at issue are not identical, they are not patentably distinct from each other. The copending application ‘297 does not explicitly claim workload is a containerized application, storing information related to the containerized application in a database, and in response to a future user request to access the containerized application, creating a new containerized application in the cloud system based on the information related to the containerized application in the database.

	However, Fichtenholt teaches:
	Workload is a containerized application ([0038] lines 2-3 one or more applications 204 that may also run in the container); 
storing information related to the containerized application in a database ([0021] lines 15-18 When the API in the container finishes servicing the request (or multiple requests for a single tenant), runtime state information can be saved back to the data store; [0038] lines 8-9 the application may require runtime state information to be saved; [0066] lines 14-15 databases provided by Oracle, that are adapted to store); and
in response to a future user request, creating a new containerized application in the cloud system based on the information related to the containerized application in the database (1102 Cloud Infrastructure System; Abstract line 2 receive requests from many different client devices; [0003] lines 8-9 receiving a second request for a second service provided by a second tenant; [0039] line 4 Instantiating a new empty container; [0025] lines 9-12 This ensures that the next time that specific application or API is instantiated in an empty container, the runtime information can be transferred and used by the new container to continue execution where it left off).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Fichtenholt’s teaching of a containerized application, storing information related to the containerized application in a database, and in response to a future user request, creating a new containerized application in the cloud system 
	
Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtenholt in view of Shen et al. (CN109062660A herein Shen).
The claim mappings of Shen are made with the translation of CN109062660A.

As per claim 1, Fichtenholt teaches the invention substantially as claimed including A method, comprising: 
determining whether a containerized application in a cloud system has not been used for a pre-defined period of time; in response to a determination that the containerized application in the cloud system has not been used for the pre-defined period of time, deleting the containerized application in the cloud system (Fig. 11, 1102 Cloud Infrastructure System; [0046] lines 7-9 If the container is idle for a predetermined time interval, referred to as an “unbound timeout,” then the container can be deleted; [0038] lines 2-3 one or more applications 204 that may also run in the container); 
storing information related to the containerized application in a database ([0021] lines 15-18 When the API in the container finishes servicing the request (or multiple requests for a single tenant), runtime state information can be saved back to the data store; [0038] lines 8-9 the application may require runtime state information to be saved; [0066] lines 14-15 databases provided by Oracle, that are adapted to store); 
in response to a future user request, creating a new containerized application in the cloud system based on the information related to the containerized application in the database (Abstract line 2 receive requests from many different client devices; [0003] lines 8-9 receiving a second request for a second service provided by a second tenant; [0039] line 4 Instantiating a new empty container; [0025] lines 9-12 This ensures that the next time that specific application or API is instantiated in an empty container, the runtime information can be transferred and used by the new container to continue execution where it left off); 
associating a new public service endpoint with the new containerized application in the cloud system ([0039] lines 4-12 Instantiating a new empty container may endpoint; [0006] lines 8-11 the container may include a runtime process with an embedded server and an internal endpoint. The internal endpoint may be called by a router in the multi-tenant environment to service the second request); and 
allowing user access to the new containerized application in the cloud system via the new public service endpoint ([0048] lines 8-10 The internal endpoint may be called by a router in the multi-tenant environment to service the second request; [0045] lines 4-9 the container has been instantiated with the set of processes described above (e.g., web server, endpoint, etc.)…When servicing a request, the container can enter state 606 where it is bound or assigned to a particular tenant).

Fichtenholt teaches user request for service provided by tenants but fails to teach user request to access the containerized application.

However, Shen teaches user request to access the containerized application ([0024] 155 lines 1-2 The operation and maintenance security audit module obtains the user's container access request and performs login verification; [0004] 27 Docker is an open source application container engine). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Fichtenholt with Shen’s teaching of a user 155 lines 1-3 The operation and maintenance security audit module obtains the user's container access request and performs login verification according to the operation authority information. If the verification is passed, the operation and maintenance security audit module connects to the container).
	
As per claim 2, Fichtenholt and Shen teach The method of claim 1. Fichtenholt specifically teaches wherein the information related to the containerized application comprises information related to a public service endpoint associated with the containerized application (Fichtenholt [0035] lines 16-18 data store 112 that returns the configuration 202, an application 204, and/or any runtime state information; [0039] lines 4-12 Instantiating a new empty container may include…populating it with a minimal number of software processes that will be common to any configuration used in the system. For example, some embodiments may designate an empty container as a Docker® container that includes… an internal endpoint). 

As per claim 6, Fichtenholt and Shen teach The method of claim 1. Fichtenholt specifically teaches wherein the new public service endpoint is associated with the new containerized application by a user (Fichtenholt [0039] lines 4-12 Instantiating a new empty container may include…populating it with a minimal number of software processes that will be endpoint; [0006] lines 3-5 The container may be one of a plurality of containers in the multi-tenant environment that are instantiated to service requests from client devices.).

As per claim 8, Fichtenholt and Shen teach The method of claim 1. Fichtenholt specifically teaches wherein associating the new public service endpoint with the new containerized application in the cloud system comprises: creating the new public service endpoint; and associating the new public service endpoint with the new containerized application (Fichtenholt 1102 Cloud Infrastructure System; [0039] lines 4-12 Instantiating a new empty container may include…populating it with a minimal number of software processes that will be common to any configuration used in the system. For example, some embodiments may designate an empty container as a Docker® container that includes… an internal endpoint).

As per claim 15, it is a non-transitory machine-readable storage medium claim of claim 1. Therefore it is rejected for the same reasons as claim 1.

As per claim 17, Fichtenholt and Shen teach The storage medium of claim 15. Fichtenholt specifically teaches wherein the cloud system includes a private cloud system (Fichtenholt [0076] lines 11-15 As another example, services may be provided under a private cloud model in which cloud infrastructure system 1102 is operated solely for a single organization and may provide services for one or more entities within the organization). 

As per claim 18, Fichtenholt and Shen teach The storage medium of claim 15, wherein the database is present on the cloud system (Fichtenholt [0089] lines 2-3 one of several databases operated by cloud infrastructure system 1118).

Claims 3-5, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtenholt and Shen, as applied to claim 1 above, and in view of Natanzon (US 10860444 B2).

As per claim 3, Fichtenholt and Shen teach The method of claim 1. Fichtenholt teaches the information related to the containerized application (Fichtenholt [0038] lines 2-3 one or more applications 204 that may also run in the container; [0021] lines 15-18 When the API in the container finishes servicing the request (or multiple requests for a single tenant), runtime state information can be saved back to the data store).

 Fichtenholt and Shen fail to teach the information related to a storage location of persistent data of the containerized application.

However, Natanzon teaches the information related to a storage location of persistent data of the containerized application (Claim 9 lines 3-4 golden copy storage location to store the container having the persistent volume).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Fichtenholt and Shen with the teachings 

As per claim 4, Fichtenholt and Shen teach The method of claim 1. Fichtenholt specifically teaches wherein creating the new containerized application comprises associating data of the containerized application with the new containerized application (Fichtenholt [0039] line 4 Instantiating a new empty container; [0025] lines 9-12 This ensures that the next time that specific application or API is instantiated in an empty container, the runtime information can be transferred and used by the new container to continue execution where it left off).

Fichtenholt and Shen fail to teach the data is a persistent data.

However, Natanzon teaches the data is a persistent data (Col. 7 lines 55-57 To provide data persistency, Kubernetes uses the “Volume” Concept, where a volume is a directory that is mounted to the container at a specific path).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Fichtenholt and Shen with the teachings of Natanzon because persistent volumes as taught by Natanzon are persistent during a failover 
	
As per claim 5, Fichtenholt and Shen teach The method of claim 1. Natanzon teaches further comprising retaining persistent data (Col. 7 lines 55-57 To provide data persistency, Kubernetes uses the “Volume” Concept, where a volume is a directory that is mounted to the container at a specific path).

As per claim 9, it is a system claim of the combination of claims 2 and 3. Therefore it is rejected for the same reasons as claims 2 and 3.

As per claim 13, Fichtenholt, Shen, and Natanzon teach The cloud system of claim 9. Fichtenholt specifically teaches wherein the new public service endpoint is created by a user (Fichtenholt [0039] lines 4-12 Instantiating a new empty container may include…populating it with a minimal number of software processes that will be common to any configuration used in the system. For example, some embodiments may designate an empty container as a Docker® container that includes… an internal endpoint; [0006] lines 3-5 The container may be one of a plurality of containers in the multi-tenant environment that are instantiated to service requests from client devices.).

As per claim 14, Fichtenholt, Shen, and Natanzon teach The cloud system of claim 9. Fichtenholt specifically teaches wherein the cloud system includes a hybrid cloud system (Fichtenholt [0076] lines 19-21 The cloud services may also be provided under a hybrid cloud model, which is a combination of two or more different models). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtenholt and Shen, as applied to claims 1 and 15, and further in view of Chud (US 10511675 B1).

As per claim 7, Fichtenholt and Shen teach The method of claim 1.  

Fichtenholt and Shen fail to teach wherein the public service endpoint is a domain name.

However, Chud teaches wherein the public service endpoint is a domain name (Col. 4 lines 49-50 Service endpoints 122 and 132 provide a domain name (i.e., a network location)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Fichtenholt and Shen with the teachings of Chud because Chud’s teaching of a service endpoint that provides a domain name allows for applications to access services via the domain name (see Chud, Col. 4 lines 49-51 Service endpoints 122 and 132 provide a domain name (i.e., a network location) for a network service which applications may use to access web services).
	
As per claim 16, it is a non-transitory machine readable storage medium claim of claim 7. Therefore it is rejected for the same reasons as claim 7 above. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtenholt, Shen, and Natanzon, as applied to claim 9 above, in view of Kuo et al. (US 20190065619 A1 herein Kuo).

As per claim 10, Fichtenholt, Shen, and Natanzon teach The cloud system of claim 9. Fichtenholt specifically teaches wherein the determination engine to determine whether the containerized application in the cloud system has not been used for the pre-defined period of time (Fichtenholt  Fig. 11, 1102 Cloud Infrastructure System; [0046] lines 7-9 If the container is idle for a predetermined time interval, referred to as an “unbound timeout,” then the container can be deleted).

Fichtenholt, Shen, and Natanzon fail to teach the determination is based on network utilization by the containerized application within the pre-defined period of time. 

However, Kuo teaches the determination is based on network utilization by the containerized application within the pre-defined period of time ([0043] lines 8-13 resource usage metrics of running container instances that may trigger the scaling module 454 to request fewer or more container instances to the deployment module 450. For example, resource usage metrics may include…network bandwidth usage of a container instance; [0044] lines 22-23 usage below 15% for a predetermined amount of time.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Fichtenholt, Shen, and Natanzon with the 
	
As per claim 11, Fichtenholt, Shen, and Natanzon teach The cloud system of claim 9. Fichtenholt specifically teaches wherein the determination engine to determine whether the containerized application in the cloud system has not been used for the pre-defined period of time (Fichtenholt 1102 Cloud Infrastructure System; [0046] lines 7-9 If the container is idle for a predetermined time interval, referred to as an “unbound timeout,” then the container can be deleted).

Fichtenholt, Shen, and Natanzon fail to teach the determination is based on storage utilization by the containerized application within the pre-defined period of time. 

However, Kuo teaches the determination is based on storage utilization by the containerized application within the pre-defined period of time ([0044] lines 19-23 request the deployment module 450 to eliminate container instances for version 2 of Application 1 if the existing container instances of the application are running with a memory usage below 15% for a predetermined amount of time).



As per claim 12, Fichtenholt, Shen, and Natanzon teach The cloud system of claim 9. Fichtenholt specifically teaches wherein the determination engine to determine whether the containerized application in the cloud system has not been used for the pre-defined period of time (Fichtenholt 1102 Cloud Infrastructure System; [0046] lines 7-9 If the container is idle for a predetermined time interval, referred to as an “unbound timeout,” then the container can be deleted).

Fichtenholt, Shen, and Natanzon fail to teach the determination is based on CPU utilization by the containerized application within the predefined period.

However, Kuo teaches the determination is based on CPU utilization by the containerized application within the predefined period ([0043] lines 8-12 resource usage metrics of running container instances that may trigger the scaling module 454 to request fewer .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fichtenholt and Shen, as applied to claim 15 above, and further in view of Liu (CN 109842559 A).
The claim mappings of Liu are made with the translation of CN 109842559 A.

As per claim 19, Fichtenholt and Shen teach The storage medium of claim 15. Fichtenholt specifically teaches wherein the information related to the containerized application (Fichtenholt [0021] lines 15-18 When the API in the container finishes servicing the request (or multiple requests for a single tenant), runtime state information can be saved back to the data store).

Fichtenholt and Shen fail to teach the information related to exposed port mapping. 

However, Liu teaches the information related to exposed port mapping ([0065] 547 lines 1-2 the first port and the second port are exposed to the outside through port mapping; [0030] 219 lines 1-2 the Docker container 11 may expose a pair of first ports on the host where it is located in a port mapping manner during startup, for receiving data packets from the external device 10). 

 29 lines 1-2 Docker containers are usually used to deploy services in order to achieve rapid service deployment and dynamic scaling of instances).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fichtenholt and Shen, as applied to claim 15 above, and further in view of Zhang et al. (CN 105204913 A herein Zhang).
The claim mappings of Zhang will be made with the translation of CN 105204913 A.

As per claim 20, Fichtenholt and Shen teach The storage medium of claim 15. Fichtenholt specifically teaches wherein the information related to the containerized application (Fichtenholt [0021] lines 15-18 When the API in the container finishes servicing the request (or multiple requests for a single tenant), runtime state information can be saved back to the data store).

Fichtenholt and Shen fail to teach the information related to environment variables passed to the containerized application. 

information related to environment variables passed to the containerized application ([0009] 57 lines 1-2 Store the resource files required to run the Linux application in the running container, where the resource files include dependent libraries, environment variables).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Fichtenholt and Shen with the teachings of Zhang to store environment variables. The modification would have been obvious because the environment variables are required for an application to run (see Zhang, [0009] 57 line 2 resource files include dependent libraries, environment variables or configuration files; [0010] 63 lines 1-3 the resource files required for running the Linux application are obtained in the Android operating system to run the Linux application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alwar (US 20130276068 A1) discloses a user request to access a virtual appliance container. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195